Citation Nr: 1417882	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active naval service from October 1999 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran contends that service connection is warranted for tinea pedis because she began to experience peeling of her feet during service and has experienced similar symptomatology off and on ever since service.  The service treatment records include the record of a November 2007 separation examination that notes peeling of the feet.  In April 2008, the Veteran underwent a VA examination in connection with the claim.  The examiner recorded a history of peeling skin on the feet and treatment for athlete's foot as early as 2001.  However, the examiner stated that the Veteran's bilateral tinea pedis had resolved with no residual.  Subsequent VA treatment records include an assessment of tinea pedis and a problem history with similar skin conditions affecting the feet.  The Veteran's representative contends that another VA examination is warranted as there is a question as to whether the Veteran has the claimed disability.  Based on this evidence, the Board finds it necessary to remand this claim to afford the Veteran another VA examination and to obtain an etiological opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran receives regular treatment at the VA Medical Center (VAMC) in Durham, North Carolina, updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain outstanding records pertinent to the Veteran's claim, to include the Veteran's more recent treatment records (since January 2012) from the Durham VAMC.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of her claimed tinea pedis.  The claims folder and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether the Veteran currently has tinea pedis, including whether tinea pedis has been present during the period of the claim.

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that tinea pedis had its onset during or is otherwise related to service.  Consideration should be given to the Veteran's theory that she began to experience peeling of her feet during service.  Her statements should be presumed credible for the purposes of the opinions.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

